     Case 2:20-cv-00518-RFB-BNW Document 13 Filed 08/10/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7    MARK PICOZZI                                            Case No. 2:20-cv-00518-RFB-BNW
 8                                            Plaintiff(s),                      ORDER
 9           v.
10    NEVADA DEP’T OF CORRECTIONS et al
11                                         Defendant(s).
12          Before the Court are Plaintiff’s Motion for Emergency Injunction and Motion to Compel.
13   ECF Nos. 11, 12. The Court denies both motions.
14          Although Plaintiff does not explicitly use these words in his motion, the Court construes
15   Plaintiff’s motion for emergency injunction as a motion for preliminary injunctive relief. United
16   States v. Seesing, 234 F.3d 456, 462 – 63(9th Cir. 2000) (noting obligation of court to liberally
17   construe pro se motions from people who are incarcerated).
18          A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
19   clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc.,
20   555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four elements:
21   “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer irreparable harm
22   in the absence of preliminary relief, (3) that the balance of equities tips in its favor, and (4) that
23   the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758
24   F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter, 555 U.S. 7, 20
25   (2008)). A preliminary injunction may also issue under the “serious questions” test. Alliance for
26   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the continued viability
27   of this doctrine post-Winter). According to this test, a plaintiff can obtain a preliminary injunction
28   by demonstrating “that serious questions going to the merits were raised and the balance of
     Case 2:20-cv-00518-RFB-BNW Document 13 Filed 08/10/20 Page 2 of 2



 1   hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter elements. Id. at 1134-
 2   35 (citation omitted).
 3          Plaintiff alleges in his motion for an emergency injunction that staff at High Desert State
 4   Prison, where Plaintiff is currently incarcerated, are opening his civil legal mail outside of his
 5   presence, in violation of his First Amendment rights. Plaintiff is correct that prison officials may
 6   not read civil legal mail outside the presence of the individual to whom the mail is addressed.
 7   Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017). However, Plaintiff has not alleged
 8   in his emergency motion that the mail at issue is properly marked civil legal mail. Plaintiff alleges
 9   that he sent mail to various officials, including the Nevada Attorney General, and members of the
10   media. However, Plaintiff does not allege that he has an attorney-client relationship with any of
11   these individuals. See, Hayes, 849 F.3d at 1211 (noting that the First Amendment only prohibits
12   opening mail outside the recipient’s presence that is from the recipient’s lawyer). Accordingly,
13   because Plaintiff cannot establish that a First Amendment violation has occurred, Plaintiff cannot
14   establish a likelihood of success on the merits and the Court therefore denies the emergency
15   injunction and the corresponding motion to compel a response to said motion.
16                  CONCLUSION
17          IT IS THEREFORE ORDERED that Plaintiff Mark Picozzi’s Motion for Emergency
18   Injunction (ECF No. 11) and Motion to Compel (ECF No. 12) are DENIED.
19
20          DATED August 10, 2020.
21
                                                            __________________________________
22                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



                                                      -2-
